CROTHERS, Justice,
concurring.
[¶ 31] I agree with Justice Kapsner’s concurrence. In addition, the Limited Partners sought to use a post-judgment motion to obtain punitive damages for Kenneth Herslip’s and the corporate defendants’ alleged post-trial fraudulent conveyances and waste of corporate assets. Majority Opinion at ¶ 7. The Limited Partners have provided us with no legal authority recognizing the availability of such an expedient remedy, and I have found none. The majority opinion does not directly address this issue, and my concurrence should not be read as an agreement such a remedy exists.
[¶ 32] Daniel J. Crothers